DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/05/2022 has been entered.  Applicant’s amendment, and corresponding arguments, see Pages 07-10, with respect to claims 39, 42 and 62 have been fully considered and in light of the interview held 1/04/2022 are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the Claims have further overcome each and every 112b rejection set forth in the non-Final Office Action previously mailed on 10/06/2021.
Allowable Subject Matter
Claims 39, 42-43, 45, 48-49, and 51-64 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 39 and 62 are allowable for requiring:
“… a first portion with a base having a first set of tetrahedral and inclined pyramidal protrusions formed thereon, and a second portion with a base having a second set of tetrahedral and inclined pyramidal protrusions formed thereon, 
wherein the first and second sets of tetrahedral and inclined pyramidal protrusions are complementary and positioned proximate one another, forming a lattice-shaped void therebetween, and 
wherein the inclined pyramidal protrusions comprise a rectangular first surface portion and triangular second, third and fourth surface portions.” with respect to claim 39;
and
“…a first portion with a base having a first set of truncated tetrahedral and inclined truncated pyramidal protrusions formed thereon, and a second portion with a base having a second set of truncated tetrahedral and inclined truncated pyramidal protrusions formed thereon, 
wherein the first and second sets of truncated tetrahedral and inclined truncated pyramidal protrusions are complementary and positioned proximate one another, forming a lattice-shaped void therebetween, and 
wherein the inclined truncated pyramidal protrusions comprise a rectangular first surface portion and truncated triangular second, third and fourth surface portions.” with respect to claim 62;
meaning the base of the first and second portions of the apparatus make up a hollow void, or space, in the shape corresponding to the complementary shapes of the first and second sets of tetrahedral and inclined pyramidal protrusions.
The closest prior art of record, Kummailil (WO 00/09307), discloses an apparatus (mold 40 in Figures 12-14) comprising: a first portion with a base (42a) having a first set of protrusions formed thereon (triangular spaces 56 formed from grooves 48g, 50g, and 52g as shown in Figure 14), and a second portion with a base (42b) having a second set of protrusions formed thereon (triangular spaces 56 formed from grooves 48g, 50g, and 52g as shown in Figure 14), forming a lattice-shaped void therebetween (page 16, line 31-32; page 25, lines 12-18).  
Another prior art, Figge (US 3,642,566), is referenced for disclosing an apparatus (mold 6, 8 in Figure 6) having complementary tetrahedronal protrusions and recesses on a first and second portion (tetrahedronal-shaped shaped knobs 7 and tetrahedronal-shaped recesses 9 in Figure 6; col. 2, lines 28-32) for half of a tetrahedral-octahedral honeycomb lattice (Figure 4, col. 2, lines 52-56; one sheet is inverted and nested in the other sheet so that the edges of the tetrahedrons abut).  The honeycomb lattice comprises a set of tetrahedral voids protruding upwards from the lower surface (5 in Figures 1-5) and a complementary set of inverted tetrahedral voids protruding downward from the upper surface (5a in Figured 3-5), and a set of inclined square bipyramid voids spanning between the upper and lower surface (space between 5 and 5a in Figure 5).
Applicant argues, see pages 07-08, Kummailil fails to disclose the apparatus comprises first and second portions comprising first and second protrusion formed thereon.  Specifically, Applicant asserts Kummailil relates to a mold having at least three mold portions required to be assembled forming a three-dimensional unitary structure (Figure 11), wherein the unitary structure in a hollow truss (e.g. struts) and not solid partitions has in the current application.  Examiner agrees; as noted in Figure 11 as well as Figures 5-6 of cited US patent 2,986,241, the unitary structure is illustrated as a hollow array of struts.  With regards to Figge, Applicant asserts the pyramidal protrusion disclosed are triangular on each side and not rectangular as claimed in the current application; Examiner agrees.  Figge relates to a quasi-isotropic core 
Claims 59-61 and 63-64 are allowable at least for depending on claims 39 and 62, respectively.
Claim 42 is allowable for requiring in the corresponding method:
“…obtaining a mold comprising a first portion with a base having a first set of tetrahedral-type and inclined pyramidal-type protrusions formed thereon, and a second portion with a base having a second set of tetrahedral-type and inclined pyramidal-type protrusions formed thereon, wherein the inclined pyramidal protrusions comprise a rectangular first surface portion and triangular second, third and fourth surface portions, the first and second sets of tetrahedral-type and inclined pyramidal-type protrusions being complementary and when positioned proximate one another, forming a lattice-shaped void therebetween, -2-Application No.16/311,430 Amendment Dated:January 5, 2022 Reply to Office Action of: October 6, 2021
filling the mold… and removing the component from the mold”
and is allowable for the same reasons as discussed above with respect to claims 39 and 62; specifically, the prior art fails to teach or suggest the mold comprising a first and a second  tetrahedral-type and inclined pyramidal-type protrusions formed thereon and forming a lattice-shaped void therebetween.
Claims 43, 45, 48-49 and 51-58 are allowable at least for depending on claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/29/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715